﻿On behalf of the Government and people of Saint Vincent and the Grenadines, I have great pleasure in offering sincere congratulations to Mr. Dante Caputo on his election to the presidency of the General Assembly at its forty-third session. We ate very confident that in the discharge of his duties, his illustrious career and his fine statesmanship will contribute significantly to the progress and success of the work of this session.
Permit me to express my appreciation to the outgoing President,
Mr. Peter Florin of the German Democratic Republic, for the manner in which he performed the task entrusted to him during the forty-second session. During his presidency he demonstrated great faith in the Organization and contributed significantly to the successful conclusions of that session and of the several resumed sessions. Once again, I should like to pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his untiring efforts and his stalwart performance during the recent turbulent years of our Organization's history. His devoted efforts to the pursuit of peace and security and his firm defence of the principles of the Charter are characteristics of his commitment to the preservation of the goals and ideals of the United Nations,
The award of the Nobel Peace Prize to the United Nations peace-keeping forces is tangible recognition of the effectiveness of the United Nations system. My delegation wishes to pay a tribute to all those at present serving and those who have served for their achievement and their contribution to the United Nations peace-keeping operations and, by extension, to world peace and security.
This session takes place against the background of improved relations between the super-Powers and some decrease in the level of global tension. The recently concluded Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - between the Union of Soviet Socialist Republics and the United States of America, the withdrawal of foreign troops from Afghanistan, the cease-fire in the Gulf war, and the progress towards the peaceful solution of conflicts in Western Sahara, Kampuchea, Namibia and Cyprus have all attested to this fact. A great deal of the credit for these achievements undoubtedly belongs to this Organization. In spite of the retreat from multilateralism on the part of some, the Organization has not wavered in its commitment to seek solutions within the global framework. The Secretary-General must be complimented on his indomitable will and the sincerity of purpose displayed in the execution of his mandate.
In his address at the commemorative session of the fortieth anniversary of the United Nations, the Right Honourable James Fitz-Allen Mitchell, Prime Minister of Saint Vincent and the Grenadines, reminded this body that the purpose and principles of this Organization remained as valid then as they were in 1945. The Charter, he said, had withstood the test of time, and, whatever the shortcomings in its implementation or the limitations of the United Nations institutions, they did not derive from the Charter. We called for a rededication to the principles so ably set forth by the founding fathers of the Organization. Saint Vincent and the Grenadines remains committed to this position.
It is my firm belief that we ate at the threshold of a new era, an era in which the differences that have divided us for so long are less significant than the difficulties we have to face together. Man's greatest hope today is to live in a secure world with a protected common environment. The INF Treaty between President ¡Reagan and General Secretary Gorbachev is a historic achievement in the process of disarmament. That is why Saint Vincent applauds this agreement.
Disarmament and arms control are matters of global concern. Our Prime Minister, in his address to the third special session of the General Assembly devoted to disarmament, supported the view that savings from disarmament should be channelled into development, and proposed that funds thus saved should, as a matter of priority, be devoted to reforestation in Africa. While we welcome what has been achieved so far, we realize that international peace and security is the common concern of all mankind, so that the United Nations has an indispensable role to play in this regard. We cannot rest on our laurels) the hope for a nuclear-free world is our ultimate goal.
In other areas of conflict progress is desperately needed. Independence for Namibia comes readily to mind. In this direction, we have always supported Security Council resolution 435 (1978). We remain cautiously hopeful, however, for a positive outcome of the talks between the Governments concerned to bring an end to the illegal occupation of Namibia. It is our fervent hope that, come 1989, this time around, Namibia will be a fully-fledged Member of this Organization.
On the question of South Africa can anything more be said, except of course, to reiterate that the diabolic system of apartheid continues to be paramount among the human rights concerns of Saint Vincent and the Grenadines. The movement in favour of human dignity is now irreversible. There can be no doubt that fundamental change will come to South Africa. The only questions are, when and how and at what cost in human life.
The problems of the Middle East have preoccupied this Assembly since the creation of the United Nations. Peaceful solutions have proved elusive and in their absence violence and extremism have increased. But that is an argument for redoubled effort, not for despair. There is today growing support for a properly structured international conference based ort Israel's right to exist and recognition of the legitimate rights of the Palestinians.
As we reflect on the problems which beset the troubled regions of the globe, and our own region, Latin America and the Caribbean come readily to mind. We continue to support the efforts of the Contadora Group. We also believe that there is much merit in the Esquipulas agreement and all other regional efforts aimed at bringing peace to that afflicted region. We believe that socio-economic deprivation is the root cause of the conflict, and any effort aimed at finding a solution must take cognisance of this factor.
We are heartened by the welcome news coming out of Seoul to the effect that the Government of South Korea is willing to end the situation of confrontation between it and its brother to the north so that the way can be paved for the establishment of relations between the two countries based on a spirit of co-operation. We hope that this welcome gesture can be built upon so that the process of accession by both countries to membership of the United Nations can be expedited.
My delegation applauds the Government and people of the Republic of Korea on the successful completion of the Seoul Olympics, which were conducted in an atmosphere of friendly rivalry and peace. We trust that the co-operative spirit generated throughout the games will contribute to the relaxation of tension in that region.
The view is held in some quarters that the economic recovery in the powerful economic centres of the world could provide the stimulus for renewed economic growth in the rest of the world. But the evidence to the contrary is there for all to see. The accompanying view that the remedies for the economic ills of the South lie in individual national efforts cannot be substantiated. Third-world development efforts have nothing to do with the unfavourable terms of trade, the capricious nature of the markets for the primary products of the South, the high interest rates levied by banks and the fluctuations in the parity between the major currencies. All of these are variables which have an adverse impact on our fragile economies and over which we have absolutely no control. Add to this our vulnerability to natural disasters and one gets a true picture of economies in danger.
While we are thankful to those that assist in alleviating the difficulties faced by these economies we ate mindful that the assistance target of 0.7 per cent of gross domestic product is not met by all those that are eligible.
My Government realized quite early that Vincentians had to make painful sacrifices, and embarked on a programme of structural adjustment aimed at avoiding cost over-run on its recurrent budget so that there could be funds available from local revenue to be utilized in the capital budget sector. This had to be done because the Vincentians are proud people who do not wish to rely solely on the generosity of others.
It is a fact of life that the problems faced by poor and developing countries are the more harsh and intractable the smaller the country. These problems have been frequently reiterated and roust by now be familiar to everyone. Allow me to repeat by way of reminder, however, that they are a mixture of the problems emanating from smallness in general and island characteristics in particular.
These characteristics can be identified as non-viable internal markets, diseconomies of scale, a narrow range of resources, and lack of opportunity to take advantage of external economies by way of linkage with the service networks of neighbouring States and thereby reduce the relative costs of infrastructure. There is the further disadvantage that many of these States, like Saint Vincent and the Grenadines, ate archipelagic - a phenomenon which poses enormous problems, accompanied by their consequential economic and social costs. In view of their small overall size and the relatively small size of their commercial debt, these States do not constitute a priority group for private commercial banks. The simultaneous ineligibility for commercial and concessionary financial flews poses the real possibility of these countries' losing whatever advances they have made towards improving their standard of living and raising their economies from the category of the poorest. In order to save them from the economic retrogression to which they may be doomed, it is important that adequate resources be made available to them on appropriate terms.
We are living through an era of rapid change. Generally speaking, the peoples of the industrialized countries have experienced a rapid improvement in their living conditions. For the developing countries that is not so. While the 1980s may be a remarkable decade, marked by real progress in respect of international peace and security, the decade can be considered as one of lost opportunities for the third world. Very little has been done to prevent the gap between the rich and the poor countries from widening. As we approach the twenty-first century we are faced with the major challenge of overcoming the global development crisis. We must fight the battle against poverty together.
Poverty undermines security, compromises equality and denies hope and opportunity. Alleviating poverty must be given a new priority on national and international agendas. We must work to achieve social justice for the poorest of our world and initiate economic growth where there has been stagnation, revitalization where there has been despair, hope where there has been hopelessness. There must be a spirit of sharing, of giving where there have been surpluses.
The future will depend on how successful we are in harnessing our common attitudes with our limited resources to combat the common challenges. Stability, prosperity and social and economic justice are coming to different parts of the world at different speeds. We must implement corrective measures so as not to create an irreversible imbalance. The challenge is economic and political as well as ethical. We can safeguard the future only by working together. We cannot

safeguard it at each other's expense.
The critical economic situation for the developing world is characterized by unsustainable external debt. It is obvious that the heavily indebted low-income countries will never be able to repay their debts. We must fully recognize the nature of the problem and create the solutions to deal with it. The lending policies of our institutions should not be cast in stone so that they run the risk of bringing about political destabilization which might ultimately lead to increased human suffering and degradation. 
The dangers which are likely to be caused through short-sightedness or deliberate environmental practices are many and varied. The issues of toxic wastes, deforestation, desertification, acid rain, the widening gap in the ozone layer, the climatic changes and the greenhouse effect are some of the environmental hazards which must be addressed by the international community before irreversible damage is done to the environment. These issues mast be placed on the priority list of the United Nations and swift and workable solutions must be found if mankind is to survive. They must not be relegated to the back burner, as time is not on our side. The world must be preserved for succeeding generations.
As an archipelagic State and a link in the Caribbean chain, with its unprotected borders on the Atlantic Ocean and the Caribbean Sea, Saint Vincent and the Grenadines must be conscious of its vulnerability as a potential transhipment point for drug traffickers. We are also conscious of the ever-increasing use of illicit drugs the world over, especially among the young. My Government, in  co-operation with our neighbours, our friends and the international community, will never relent in its efforts to eradicate the illicit trafficking in narcotics and to end the tragedy of drug abuse.
The next decade will be crucial. The United Nations role will be to harness the irreversible forces of change to ensure a more peaceful, more prosperous and more humane world. Vital and difficult decisions will have to be taken. We have the capacity to destroy life on this planet, but we also have the capacity to make this world a better place for all future generations. We look in the future for a more humane world in which the rich nations will be more generous·, where the strong nations are just, the weak nations are regarded as equals, the poor nations are treated as crown jewels and human dignity is enshrined in the image of our Divine Creator, because together we must preserve this earth for all our children's children.
